Jenkins, P. J.
Under the statute rule of civil liability, the procurer of a wrong is a joint wrong-doer. “In all cases he who maliciously procures an injury to be done to another, whether it be an actionable wrong or a breach of contract, is a joint wrong-doer, and may be sued either alone or jointly with the actor.” Civil Code (1910), § 44G9. The word “ procure,” as here used, does not require the lending of assistance in the actual perpetration of the wrong “ done by another; ” but if one, acting only through advice, counsel, persuasion, or command, succeeds in procuring any person to commit an actionable wrong, the procurer becomes liable for the injury, either singly or jointly with the actual perpetrator. The charge of the court was in accordance with the foregoing statement of law, and the verdict for the plaintiff was authorized by the evidence.

Judgment affirmed,.


Stephens and Smith, JJ., concur.